Exhibit 23.2 Stan J.H. Lee, CPA 2160 North Central Rd Suite 203tFort Lee tNJ 07024 Mailing address: P.O. Box 436402t San Ysidrot CA 92143-9402 619-623-7799 tFax 619-564-3408 tstan2u@gmail.com To Whom It May Concerns; The firm of Stan J.H. Lee, Certified Public Accountant, consents to the inclusion of our report of Agusut 13, 2010, on the audited financial statements of China Executive Education Corp.(Formerly OnDemandHeavy Duty Corp.)as of December 31, 2009, in Form 10-K Transition Report Amendment No 1that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA August 13, 2010 Fort Lee, NJ 07024
